Citation Nr: 0210584	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  94-39 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 8, 1987, 
for the award of a total rating with special monthly 
compensation for a bilateral eye disability, to include the 
issue of whether there was clear and unmistakable error (CUE) 
in an August 1984 rating decision.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).  The Board remanded the case in January 
1997.


FINDINGS OF FACT

1.  The veteran submitted a statement on April 23, 1992 which 
was construed by the RO as a claim for an increased rating 
for his bilateral eye disability.

2.  A May 8, 1987 VA outpatient record, submitted in February 
1993 shows visual acuity of 6/400 in the right eye and no 
light perception in the left eye.

3.  May 8, 1987, is the earliest possible date for the award 
of a total rating with special monthly compensation for the 
service-connected bilateral eye disability.

4.  The August 1984 RO decision which awarded a 90 percent 
rating with special monthly compensation for the service-
connected bilateral eye disability was not undebatably 
erroneous.


CONCLUSIONS OF LAW

1.  There was no CUE in the August 1984 rating decision which 
awarded a 90 percent rating with special monthly compensation 
for the service-connected bilateral eye disability.  
38 C.F.R. § 3.105(a) (2001).

2.  An effective date earlier than May 8, 1987 for the award 
of a total rating with special monthly compensation for the 
service-connected bilateral eye disability is not warranted.  
38 U.S.C.A. §§ 5107(b); 5110(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.105, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, No. 00-7127 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. Apr. 24, 
2002).  However, the VA regulations promulgated to implement 
the Act provide for the retroactive effect of the 
regulations, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Whereas VA regulations are binding on the 
Board, 38 C.F.R. § 20.101(a) (2001), the Board in this 
decision will apply the regulations implementing the VCAA as 
they pertain to the claims at issue.

The veteran's claims are for an effective date earlier than 
May 8, 1987 for the award of a total rating with special 
monthly compensation for a bilateral eye disability, to 
include the issue of whether there was CUE in an August 1984 
RO decision.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no applicability in 
determining whether there was clear and unmistakable error in 
decisions by the Board.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  More recently the Court 
concluded, in affirming a Board finding of no clear and 
unmistakable error in an RO decision, that the VCAA is not 
applicable to clear and unmistakable error matters.  
38 U.S.C.A. § 5109(A) (West Supp. 2002); 38 C.F.R. § 3.105(a) 
(2001); Parker v. Principi, 15 Vet. App.  407 (2002).  The 
provisions of the VCAA are applicable to that portion of the 
claim seeking entitlement to an earlier effective date for 
the grant of total rating with special monthly compensation 
other than by CUE and will be next addressed.

The veteran submitted his claim for an increased rating in 
April 1992 and there is nothing in the record to indicate the 
need for the submission of an application form with regard to 
the claim.  Thus, there is no issue as to provision of a form 
or instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)).

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  This claim is 
one for an earlier effective date for a benefit awarded by 
the RO.  It arose from his January 1993 notice of 
disagreement with the September 1992 rating action in which 
the RO awarded a total rating with special monthly 
compensation for a bilateral eye disability, effective from 
April 23, 1992.  The first opportunity for the RO to inform 
the veteran of the criteria for an earlier effective date was 
in the statement of the case (SOC) provided in February 1993.  
In that document, the RO advised the veteran that a decision 
on his claim for earlier effective date was deferred pending 
receipt of VA treatment records dated since 1984, which the 
RO later requested.  Therefore, the RO informed the veteran 
of the evidence that would be necessary to substantiate his 
claim, a knowledge he already evidenced when he filed his NOD 
and accompanying VA medical records.  It also informed him 
that it would get those records.  By rating action in January 
1994, the RO awarded the total rating with special monthly 
compensation effective from May 8, 1987 on the basis of a VA 
outpatient record added to the claims file after the 
September 1992 rating decision.  It appears that the veteran 
has been notified of the evidence needed to support his claim 
and of his and VA's responsibilities with respect to 
obtaining the evidence, which was, in fact, obtained by VA.  
See Quartuccio v. Principi, No. 10-997 (U.S. Vet. App. June 
19, 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  VA 
has undertaken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for an 
earlier effective date for the award of a total rating.  The 
veteran has submitted statements with copies of medical 
records, during the pendency of the appeal.  The record gives 
no notice of unobtained evidence, that the appellant filed 
any claim other than those of record, or of other evidence 
that could substantiate a claim of entitlement to an earlier 
effective date for the award of a total rating with special 
monthly compensation.

The RO obtained VA medical opinion in June 1994 which 
indicated that the veteran met the criteria for a 100 percent 
rating for his bilateral eye disability from 1987 on the 
basis of a May 8, 1987 examination report.  The RO also 
obtained a March 1999 VA medical opinion with regard to both 
the earlier effective date claim and the CUE claim.  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The opinions expressed in March 
1999 do not need to be considered as the record contains 
ample evidence on which to base a decision on the claim for 
an earlier effective date for the grant of total rating with 
special monthly compensation.

On appellate review, there are no areas in which further 
development is needed.  The requirements of the VCAA have 
been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


II.  Earlier effective date and CUE claims.

Unless otherwise specified, the effective date for a claim 
for an increase "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A.  § 5110(a) (West 1991); 
see also 38 C.F.R. § 3.400(o)(1) (2000).  

An exception to the general rule is specified in 38 U.S.C.A. 
§ 5110(b)(2) which provides that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 1991); see also 38 
C.F.R. § 3.400(o)(2) (2000).  Accordingly, the Court has held 
that "evidence in a claimant's file which demonstrates that 
an increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); see also Scott v. 
Brown, 7 Vet. App. 184, 188 (1994).

Also, with regard to the terms "application" or "claim", once 
a formal claim for compensation has been allowed, such as in 
this case, receipt of a VA hospitalization report, a record 
of VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (2001); see also 38 C.F.R. § 3.155(a) 
(2001).  The Court has held that the VA has constructive 
knowledge of documents generated by VA medical facilities 
even if such records are not physically part of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  (The 
Court's holding in Bell applies to all decisions rendered on 
or after July 21, 1992).

The veteran seeks an effective date of entitlement to an 
award of a total rating with special monthly compensation for 
a bilateral eye disability earlier than May 8, 1987.  He 
contends that there was CUE in the August 1984 rating 
decision granted a 90 percent rating for the service 
connected bilateral eye disability, effective from July 10, 
1984.  

By rating action in November 1969, service connection was 
granted for fragment wounds of the face, eye, both hands, 
with partial amputation of the right little finger and 
amputation of the left index and middle fingers; and fragment 
wounds of the left arm, left thigh and left knee with 
retained foreign bodies; bilateral perforation of the 
eardrums with loss of hearing; fragment wounds of the abdomen 
penetrating the small and large bowel and a temporary 
colostomy.  The evidence showed that the veteran sustained 
the injuries in service from a booby trap explosion.  It was 
indicated that the fragment wounds of the eye caused loss of 
vision with visual acuity in the right eye of counting 
fingers at 6 feet and in the left eye of 20/200.  A 100 
percent convalescent rating was assigned pending examination, 
from July 30, 1969.  

By confirmed rating action in March 1970, the RO continued 
the 100 percent convalescent rating for an additional six 
months.  It was noted that the medical evidence showed visual 
acuity was finger count at 6 feet on the right and 20/200 on 
the left.  

By rating decision in November 1972, a 50 percent rating was 
assigned for the service-connected bilateral eye disability, 
effective from August 30, 1972.  A 90 percent rating was 
assigned, effective from December 2, 1974, by rating decision 
in April 1975.  

By rating decision in March 1979, the April 1975 rating 
decision was amended, in pertinent part, by assigning a 70 
percent rating for the bilateral eye disability, effective 
from October 20, 1978, and awarding special monthly 
compensation on account of the loss of use of one eye having 
no light perception from March 18, 1977.

By rating action in August 1984, a 90 percent rating, 
effective from July 10, 1984, was assigned for the bilateral 
eye bilateral eye disability characterized as residuals of 
fragment wounds with fragments in both eyes; blindness, 
surgical aphakia, glaucoma, and uveal staphylomata the left 
eye; and cataract and myopia of the right eye with corneal 
scar.  Special monthly compensation on account of loss of use 
of one eye, having no light perception, effective from March 
18, 1977, was continued.

In April 1992, the veteran submitted a statement which was 
construed as a claim for an increased rating.  

On VA examination in September 1992, the veteran's visual 
acuity was measured a count fingers at 2 feet on the right 
and no light perception on the left.  The diagnoses were 
trauma to both eyes; corneal leukoma, adaphakia and glaucoma 
of the left eye and stromal opacity of the right eye.

By rating action in September 1992, the RO assigned a 100 
percent rating for the service-connected bilateral eye 
disability, effective from April 23, 1992, the date of the 
claim for an increased rating.  The RO also awarded special 
monthly compensation under 38 U.S.C. § 1114, subsection (P) 
and 38 C.F.R. § 3.350(f)(2)(iii) at the rate intermediate 
between subsection (m) and subsection (n) on account of 
blindness of one eye having only light perception and 
blindness of the other eye having no light perception, 
effective from April 23, 1992.

In February 1993, the veteran submitted copies of VA 
outpatient records dated from March 1987 to September 1988.  
A March 1987 VA Medical Certificate showed that the veteran 
reported glaucoma of the left eye with decreased vision in 
the right eye.  Examination showed that the right eye was 
reactive to light.  The assessment included problems with 
right eye, poor vision.  A May 8, 1987 report of eye 
examination showed that visual acuity was measured as 6/400 
on the right and no light perception on the left.  

By rating action in January 1994, the RO amended the 
September 1992 rating action by the assignment of 100 percent 
rating for the service-connected bilateral eye disability and 
special monthly compensation under 38 U.S.C. § 1114, 
subsection (P) and 38 C.F.R. § 3.350(f)(2)(iii) at the rate 
intermediate between subsection (m) and subsection (n) on 
account of blindness of one eye having only light perception 
and blindness of the other eye having no light perception, 
effective from May 8, 1987, on the basis of the May 8, 1987 
VA report of eye examination.

The veteran argues, in essence, that July 1969 is the proper 
effective date for a total rating with special monthly 
compensation for a bilateral eye disability because he was 
totally and legally blind since that time.  However, there is 
no legal basis for award of an effective date earlier than 
May 8, 1987 for the award of a total rating with special 
monthly compensation.  The RO has awarded a total rating with 
special monthly compensation for the bilateral eye disability 
effective from May 8, 1987 on the basis of a VA outpatient 
record dated on May 8 1987 which showed visual acuity was 
measured as 6/400 on the right and no light perception on the 
left.  The RO assigned the effective date on the basis of the 
May 1987 outpatient record, apparently construing it has an 
informal claim for an increase pursuant to 38 C.F.R. 
§ 3.157(b)(1) (2001) and with consideration of the holding in 
Bell that the VA is on constructive notice of VA records.  
Under the pertinent regulations, the earliest effective date 
that could be assigned for the total rating with special 
monthly compensation on the basis of the April 23, 1992 
claim, is April 23, 1991, if it could be factually determined 
that the entitlement existed at that date.  See 38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2001).  
However, the RO has granted the veteran an effective date of 
May 8, 1987, for the total rating with special monthly 
compensation for the bilateral eye disability, based on the 
May 1987 VA outpatient record.  That outpatient record was 
accepted as an informal claim for entitlement to a higher 
rating for his service-connected bilateral eye disability 
pursuant to 38 C.F.R. § 3.157.  There is no medical evidence 
showing that it was factually ascertainable, in the year 
prior to May 8, 1987, that a total rating with special 
monthly compensation was warranted for the bilateral eye 
disability.  There is no medical evidence dated between the 
July 1984 VA eye examination and the May 1987 VA outpatient 
report regarding the bilateral eye disability.  Therefore, an 
effective date earlier than May 8, 1987 is clearly not 
warranted under the law.

The veteran has asserted that there was CUE in an August 1984 
rating action which assigned a 90 percent rating for the 
bilateral eye disability, effective from July 10, 1984.

In February 1983, the veteran submitted a claim for special 
monthly compensation based on the need for aid and attendance 
due to being legally blind.

At the time of the August 1984 rating decision, the evidence 
consisted of findings shown on VA visual skills examination 
in September 1982 which showed visual acuity of 10/140 
eccentrically on the right and no light perception on the 
left.  It was noted that with subjective refraction, visual 
acuity on the left was 10/100.  It was indicated that he was 
being prescribed visual aids for different visual activities, 
including reading, household tasks and watching television.  
On VA examination in July 1984, visual acuity was measured as 
no light perception on the left and 20/400 on the right which 
did not improve with correction.  Examination revealed 
multiple small fragments in scars in the cornea involving the 
visual areas and moderate injection of the conjunctivae.  The 
diagnoses were residual fragment wounds and corneal scars 
with fragments bilaterally; blindness, surgical aphakia, 
glaucoma and uveal staphylomata on the left; cataract and 
amblyopia on the right.

As in effect at the time of the August 1984 rating decision, 
blindness in one eye (having only light perception) warranted 
a 70 percent evaluation, in addition to special monthly 
compensation, when corrected visual acuity in the other eye 
was 20/200 (6/60).  An 80 percent evaluation required 
corrected visual acuity in the other eye of 15/200 (4.5/60).  
A 90 percent evaluation required corrected visual acuity in 
the other eye of 10/200 (3/60).  38 C.F.R. Part 4, § 4.84(a), 
Diagnostic Code 6068 (1984).

Blindness in one eye (having only light perception) warranted 
a 100 percent evaluation, in additional to special monthly 
compensation, when corrected visual acuity in the other eye 
is 5/200 (1.5/60).  38 C.F.R. Part 4, § 4.84(a), Diagnostic 
Code 6067 (1984).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated." Id. at 313.  
Moreover, a CUE claim must identify the alleged error(s) with 
"some degree of specificity".  Crippen v. Brown, 9 Vet. App. 
412, 420 (1996); see also Fugo v. Brown, 6 Vet. App. 40, 44 
(1993) ("to raise CUE there must be some degree of 
specificity as to what the alleged error is and . . . 
persuasive reasons must be given as to why the result would 
have been manifestly different" had the error not been made).

The August 1984 rating action which assigned a 90 percent 
rating for the bilateral eye disability effective from July 
10, 1984 was based upon the review of the evidence of record 
at that time.  The September 1982 VA visual skills evaluation 
showed that there was no light perception in the left eye and 
that the right eye had visual acuity of 10/140, corrected to 
10/100 (20/200).  The July 1984 VA examination report showed 
that the right eye had visual acuity of 20/400.  The medical 
evidence at the time of the August 1984 rating decision did 
not show blindness in one eye and corrected visual acuity in 
the other eye of 5/200 (1.5/60) which would warrant at 100 
percent rating with special monthly compensation under 
Diagnostic Code 6067 (1984).  Although the August 1984 rating 
decision did not specifically mention the findings shown on 
VA examination in September 1982, prior to February 1, 1990, 
ROs were not required to specify, in each rating decision, 
the evidence considered and the reasons for the disposition.  
Therefore this cannot be the basis for a finding of CUE in 
the August 1984 Board decision.  See Crippen v. Brown, 9 Vet. 
App. 412, 420 (1996).

In August 2001, the veteran's representative has argued that 
the RO failed to provide the veteran a field vision 
examination pursuant to 38 C.F.R. § 4.76 and to this extent 
the August 1984 rating decision constituted CUE.  To the 
extent the veteran argues that the medical evidence 
considered by the RO in August 1984 was insufficient, the 
Court has held that a breach by VA of its duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete record rather than an incorrect 
one.  Glover v. West, 185 F.3d 1328 (Fed. Cir 1999); Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).  

The veteran's representative has also argued that the RO 
failed, in the August 1984 rating decision, to consider a 100 
percent rating for individual unemployability.  At the time 
of the August 1984 rating decision at 100 percent schedular 
rating was already in effect for the veteran's multiple 
service connected disabilities and this argument has no 
merit.

The correct facts, as they were known at the time, were 
before the RO when assigned a 90 percent rating in August 
1984, effective from July 10, 1984.  The RO reasonably 
interpreted the medical evidence as showing that the 90 
percent rating, but no more, was warranted.  The veteran's 
current argument is no more than a simple disagreement with 
how the RO weighed and evaluated the facts, and such does not 
show CUE.  The RO also correctly applied the rating criteria 
in effect at the time (and since then) in determining that a 
90 percent rating was warranted for the bilateral eye 
disability.  The RO ignored neither the facts nor the law; it 
committed no undebatable error; and the Board holds that the 
August 1984 RO decision was not based on CUE.

Therefore, the Board concludes that there is no CUE in the 
August 1984 rating action that assigned a 90 percent rating 
for the bilateral eye disability.  The Board also concludes 
that an effective date earlier than May 8, 1987, is not 
warranted for the award of a total rating with special 
monthly compensation for a bilateral eye disability.  The 
Board finds that a preponderance of the evidence is against 
the claims, and the benefit of the doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

As there was no CUE in an August 1984 RO decision which 
awarded a 90 percent rating with special monthly compensation 
for the service-connected bilateral eye disability, the claim 
is denied.

Entitlement to an effective date earlier than May 8, 1987, 
for the award of total rating with special monthly 
compensation for the service-connected bilateral eye 
disability is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

